PLATINUM ENERGY RESOURCES, INC. 2006 LONG-TERM INCENTIVE PLAN
 
NOTICE OF STOCK OPTION AWARD


Grantee’s Name and Address:
Robert L. Kovar
 
1345 Bent Oaks Drive
 
Inez, Texas 77968



You have been granted an option to purchase shares of Common Stock, subject to
the terms and conditions of this Notice of Stock Option Award (the “Notice”),
the Platinum Energy Resources, Inc. 2006 Long-Term Incentive Plan, as amended
from time to time (the “Plan”), and the Stock Option Award Agreement (the
“Option Agreement”) attached hereto, as follows. Unless otherwise defined herein
or in the Option Agreement, capitalized terms used herein shall have the
respective meaning ascribed to such terms in the Plan.


Date of Award:
April 29, 2008
   
Vesting Commencement Date:
April 29, 2009
   
Exercise Price per Share:
$5.15



Total Number of Shares Subject
 
to the Option (the “Shares”):
50,000
   
Total Exercise Price:
$257,500.00
   
Type of Option:
_____ Incentive Stock Option
     
X          Non-Qualified Stock Option
   
Expiration Date:
April 29, 2018

 
Post-Termination Exercise Period:  Three (3) Months except as otherwise provided
in Section 7(d) of the Employment Agreement dated April 29, 2008 between
Platinum and Grantee (the “Employment Agreement”)
 
Vesting Schedule:
 
Subject to Grantee’s continued employment by Platinum Energy Resources, Inc., or
one of its subsidiaries (“Platinum”), the terms and provisions of the Employment
Agreement, and other limitations set forth in this Notice, the Plan and the
Option Agreement, the Option may be exercised, in whole or in part, in
accordance with the following five year vesting schedule:
 
20% of the Options shall vest on the first year anniversary of the Date of Award
and 20% on each year anniversary thereafter.
 
In the event that Grantee’s employment is terminated by Platinum for Cause (as
defined in the Employment Agreement) or by Grantee without Good Reason (as
defined in the Employment Agreement), all unvested stock options will be
forfeited by the Grantee and shall be cancelled. In the event that the Grantee’s
employment is terminated by Platinum without Cause or by Grantee with Good
Reason or in the event of a Payoff Event (as defined in the Employment
Agreement) or Change of Control Event (as defined in the Plan), all stock
options actually granted prior to such termination date shall immediately vest.
If the Grantee’s employment terminates by reason of death or Disability (as
defined in the Employment Agreement), the Grantee or the Grantee’s personal
representative will have the remaining term of the option period in which to
exercise the option, and any unvested stock options as of such date of
termination shall be cancelled. Notwithstanding the provisions of this Notice,
in no event may any option be exercised past the expiration date of the option.
The board of directors of Platinum may, in its sole discretion, accelerate the
vesting of any unvested options in the event of termination of employment. The
provisions herein relating to the exercise of options in the event of
termination are intended to modify the provisions of Section 11.2 of the Plan. 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, and the Option Agreement.
 

       
PLATINUM ENERGY RESOURCES, INC.,
a Delaware corporation
 
   
   
    By:   /s/ Barry Kostiner  

--------------------------------------------------------------------------------

Name: Barry Kostiner   Title: Chief Executive Officer

 
SUBJECT TO ANY CONTRARY TERMS OR PROVISIONS OF THE EMPLOYMENT AGREEMENT, THE
GRANTEE ACKNOWLEDGES AND AGREES THAT THE OPTION SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S EMPLOYMENT WITH PLATINUM (NOT THROUGH THE ACT
OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER). THE
GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE OPTION
AGREEMENT, OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO
FUTURE AWARDS OR CONTINUATION OF GRANTEE’S EMPLOYEMENT, NOR SHALL IT INTERFERE
IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT OF THE GRANTEE’S EMPLOYER TO
TERMINATE GRANTEE’S EMPLOYEMENT, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT
NOTICE.
 
The Grantee acknowledges receipt of a copy of the Plan and the Option Agreement,
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Option subject to all of the terms and provisions hereof
and thereof. The Grantee has reviewed this Notice, the Plan, and the Option
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice, and fully understands all provisions of
this Notice, the Plan and the Option Agreement. The Grantee hereby agrees that
all disputes arising out of or relating to this Notice, the Plan and the Option
Agreement shall be resolved in accordance with Section 14 of the Option
Agreement. The Grantee further agrees to notify the Company upon any change in
the residence address indicated in this Notice.
 

Dated: April 29, 2008
Signed: /s/Robert L. Kovar

  
 
2

--------------------------------------------------------------------------------

 

Award Number: ___________
 
PLATINUM ENERGY RESOURCES, INC. 2006 LONG-TERM INCENTIVE PLAN
 
STOCK OPTION AWARD AGREEMENT
 
1. Grant of Option. Platinum Energy Resources, Inc., a Delaware corporation (the
“Company”), hereby grants to the Grantee (the “Grantee”) named in the Notice of
Stock Option Award which is attached to this Stock Option Award Agreement (the
“Notice”), an option (the “Option”) to purchase the Total Number of Shares of
Common Stock subject to the Option (the “Shares”) set forth in the Notice, at
the Exercise Price per Share set forth in the Notice (the “Exercise Price”)
subject to the terms and provisions of the Notice, this Stock Option Award
Agreement (the “Option Agreement”) and the Company’s 2006 Long-Term Incentive
Plan, as amended from time to time (the “Plan”), which are incorporated herein
by reference. Unless otherwise defined herein, capitalized terms used herein
shall have the respective meanings ascribed to such terms in the Plan (or, if
not defined in the Plan, as defined in the Notice).
 
If designated in the Notice as an Incentive Stock Option, the Option is intended
to qualify as an Incentive Stock Option as defined in Section 422 of the Code.
However, notwithstanding such designation, to the extent that the aggregate Fair
Market Value of the Shares subject to Options designated as Incentive Stock
Options which become exercisable for the first time by the Grantee during any
calendar year (under all plans of the Company or any Parent or Subsidiary of the
Company) exceeds $100,000, such excess Options, to the extent of the Shares
covered thereby in excess of the foregoing limitation, shall be treated as
Non-Qualified Stock Options. For this purpose, Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of the Shares shall be determined as of the date the Option with respect
to such Shares is awarded 
 
2. Exercise of Option.
 
(a) Right to Exercise. The Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan and this Option Agreement by delivery of an
exercise notice (a form of which is attached as Exhibit A) or by other such
procedure as specified from time to time by the Administrator. The term
“Administrator” used herein refers to the Board or a committee of the Board duly
appointed to administer the Plan. The Option shall be subject to the provisions
of Section 11.5 of the Plan relating to the vesting and exercisability of the
Option in the event of a Change of Control Event.  The Grantee shall be subject
to reasonable limitations on the number of requested exercises during any
monthly or weekly period as determined by the Administrator. In no event shall
the Company issue fractional Shares.
 
(b) Method of Exercise. The Option shall be exercisable by delivery of an
Exercise Notice (substantially in the form attached hereto as Exhibit A) or by
other such procedure as specified from time to time by the Administrator which
shall state the election to exercise the Option, the whole number of Shares in
respect of which the Option is being exercised, and such other provisions as may
be required by the Administrator. The Exercise Notice shall be signed by the
Grantee and shall be delivered in person, by certified mail, reputable overnight
courier service or by such other method as determined from time to time by the
Administrator, to the Company accompanied by payment of the Exercise Price. The
Option shall be deemed to be exercised upon receipt by the Company of such
written notice accompanied by the Exercise Price delivered in a manner provided
for under Section 4 below.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Taxes. No Shares will be delivered to the Grantee or other person pursuant
to the exercise of the Option until the Grantee or other person has made
arrangements acceptable to the Administrator for the satisfaction of applicable
income tax, employment tax, and social security tax withholding obligations,
including, without limitation, such other tax obligations of the Grantee
incident to the receipt of Shares or the disqualifying disposition of Shares
received on exercise of an Incentive Stock Option. Upon exercise of the Option,
the Company or the Grantee’s employer may offset or withhold (from any amount
owed by the Company or the Grantee’s employer to the Grantee) or collect from
the Grantee or other person an amount sufficient to satisfy such tax obligations
and/or the employer’s withholding obligations.
 
3. Grantee’s Representations. The Grantee understands that neither the Option
nor the Shares exercisable pursuant to the Option have been registered under the
Securities Act of 1933, as amended, or any United States or other securities
laws. In the event the Shares purchasable pursuant to the exercise of the Option
have not been registered under the Securities Act of 1933, as amended, at the
time the Option is exercised, the Grantee shall, if requested by the Company,
concurrently with the exercise of all or any portion of the Option, deliver to
the Company his or her Investment Representation Statement in the form attached
hereto as Exhibit B.
 
4. Method of Payment. Payment of the Exercise Price shall be made by any of the
following, or a combination thereof, at the election of the Grantee; provided,
however, that such exercise method does not then violate any applicable law,
rule or regulation and, provided further, that the portion of the Exercise Price
equal to the par value of the Shares must be paid in cash or other legal
consideration permitted by the Delaware General Corporation Law:
 
(a) cash;
 
(b) check or money order;
 
(c) by delivering shares of Common Stock having a Fair Market Value on the date
of payment equal to the amount of the exercise price, but only to the extent
that such exercise of the Option would not result in an accounting compensation
charge to the Company for financial accounting purposes with respect to the
Shares used to pay the exercise price, unless otherwise determined by the
Administrator; or
 
 
2

--------------------------------------------------------------------------------

 
 
(d) if so approved by the Administrator, payment through a broker-dealer sale
and remittance procedure pursuant to which the Grantee (i) shall provide written
instructions to a Company-designated brokerage firm to effect the immediate sale
of some or all of the purchased Shares and remit to the Company, out of the sale
proceeds available on the settlement date, sufficient funds to cover the
aggregate exercise price payable for the purchased Shares and (ii) shall provide
written directives to the Company to deliver the certificates for the purchased
Shares directly to such brokerage firm in order to complete the sale
transaction.
 
5. Restrictions on Exercise. The Option may not be exercised if the issuance of
the Shares subject to the Option upon such exercise would constitute a violation
of any applicable laws, rules or regulations.
 
6. Transferability of Option. The Option, if an Incentive Stock Option, may not
be transferred in any manner other than by will or by the laws of descent and
distribution and may be exercised during the lifetime of the Grantee only by the
Grantee; provided, however, that the Grantee may designate a beneficiary of the
Grantee’s Incentive Stock Option in the event of the Grantee’s death on a
beneficiary designation form provided by the Administrator. No transfer
permitted hereby shall be effective to bind the Company unless the Administrator
has been furnished with written notice of such transfer and an authenticated
copy of the will and/or such other evidence as the Administrator may deem
necessary to establish the validity of the transfer and the acceptance by the
transferee of the terms and conditions of such Award.
 
The Option, if a Non-Qualified Stock Option, may be transferred to any person by
will and by the laws of descent and distribution. Non-Qualified Stock Options
also may be transferred during the lifetime of the Grantee by gift (there may be
no consideration for any such transfer) to: (i) the ex-spouse of the Grantee
pursuant to the terms of a domestic relations order; (ii) the Immediate Family
Members; (iii) a trust or trusts for the exclusive benefit of the Immediate
Family Members; or (iv) a partnership or limited liability company in which such
Immediate Family Members are the only partners or members. The terms of the
Option shall be binding upon the executors, administrators, heirs, successors
and transferees of the Grantee. The terms hereof relating to termination of
employment shall continue to be applied with respect to Grantee, following which
the Nonqualified Stock Options shall be exercisable by the transferee only to
the extent, and for the periods specified in, such termination provisions. No
transfer shall be effective to bind the Company unless the Company shall have
been furnished with written notice of such transfer together with such other
documents regarding the transfer as the Administrator shall request. 
 
7. Term of Option. The Option may be exercised no later than the Expiration Date
set forth in the Notice or such earlier date as otherwise provided herein.
 
8. Stop-Transfer Notices. In order to ensure compliance with the restrictions on
transfer set forth in this Option Agreement, the Notice or the Plan, the Company
may issue appropriate “stop transfer” instructions to its transfer agent, if
any, and, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
 
 
3

--------------------------------------------------------------------------------

 
 
9. Refusal to Transfer. The Company shall not be required (i) to transfer on its
books any Shares that have been sold or otherwise transferred in violation of
any of the provisions of this Option Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.
 
10. Tax Consequences. The Grantee may incur tax liability as a result of the
Grantee's purchase or disposition of Shares. THE GRANTEE SHOULD CONSULT A TAX
ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING OF SHARES.
 
11. Lock-Up Agreement.
 
(a) Agreement. The Grantee, if requested by the Company and the lead underwriter
of any public offering of the Common Stock or other securities of the Company
(the “Lead Underwriter”), hereby irrevocably agrees not to sell, contract to
sell, grant any option to purchase, transfer the economic risk of ownership in,
make any short sale of, pledge or otherwise transfer or dispose of any interest
in any Common Stock or any securities convertible into or exchangeable or
exercisable for or any other rights to purchase or acquire Common Stock (except
Common Stock included in such public offering or acquired on the public market
after such offering) during the 180-day period following the effective date of a
registration statement of the Company filed under the Securities Act of 1933, as
amended, or such shorter period of time as the Lead Underwriter shall specify.
The Grantee further agrees to sign such documents as may be reasonably requested
by the Lead Underwriter to effect the foregoing and agrees that the Company may
impose stop-transfer instructions with respect to such Common Stock subject to
the lock-up period until the end of such period. The Company and the Grantee
acknowledge that each Lead Underwriter of a public offering of the Company’s
stock, during the period of such offering and for the 180-day period thereafter,
is an intended beneficiary of this Section.
 
(b) No Amendment Without Consent of Underwriter. During the period from
identification as a Lead Underwriter in connection with any public offering of
the Company’s Common Stock until the earlier of (i) the expiration of the
lock-up period specified in Section 11(a) in connection with such offering or
(ii) the abandonment of such offering by the Company and the Lead Underwriter,
the provisions of this Section may not be amended or waived except with the
consent of the Lead Underwriter.
 
12. Entire Agreement: Governing Law. The Notice, the Plan and this Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan and this Option Agreement (except as expressly provided therein) is
intended to confer any rights or remedies on any persons other than the parties.
The Notice, the Plan and this Option Agreement are to be construed in accordance
with and governed by the internal laws of the State of Delaware without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of Delaware to the
rights and duties of the parties. Should any provision of the Notice, the Plan
or this Option Agreement be determined by a court of law to be illegal or
unenforceable, such provision shall be enforced to the fullest extent allowed by
law and the other provisions shall nevertheless remain effective and shall
remain enforceable.
 
 
4

--------------------------------------------------------------------------------

 
 
13. Headings. The captions used in the Notice and this Option Agreement are
inserted for convenience and shall not be deemed a part of the Option for
construction or interpretation.
 
14. Dispute Resolution The provisions of this Section shall be the exclusive
means of resolving disputes arising out of or relating to the Notice, the Plan
and this Option Agreement. The Company, the Grantee, and the Grantee’s assignees
(the “parties”) shall attempt in good faith to resolve any disputes arising out
of or relating to the Notice, the Plan and this Option Agreement by negotiation
between individuals who have authority to settle the controversy. Negotiations
shall be commenced by either party by notice of a written statement of the
party’s position and the name and title of the individual who will represent the
party. Within thirty (30) days of the written notification, the parties shall
meet at a mutually acceptable time and place, and thereafter as often as they
reasonably deem necessary, to resolve the dispute. If the dispute has not been
resolved by negotiation, the parties agree that any suit, action, or proceeding
arising out of or relating to the Notice, the Plan or this Option Agreement
shall be brought in the United States District Court located nearest to the
Company's executive offices (or should such court lack jurisdiction to hear such
action, suit or proceeding, in a Delaware state court in the county in which the
Company's executive offices are located) and that the parties shall submit to
the jurisdiction of such court. The parties irrevocably waive, to the fullest
extent permitted by law, any objection the party may have to the laying of venue
for any such suit, action or proceeding brought in such court. THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING. If any one or more provisions of this Section shall
for any reason be held invalid or unenforceable, it is the specific intent of
the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.
 
15. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, one
business day following deposit with a reputable overnight courier service or
three business days following deposit in the United States mail by certified
mail, with postage and fees prepaid, addressed to the other party at its address
as shown beneath its signature in the Notice, or to such other address as such
party may designate in writing from time to time to the other party delivered in
accordance with this Section.
 
 
5

--------------------------------------------------------------------------------

 

EXHIBIT A
 
PLATINUM ENERGY RESOURCES, INC. 2006 LONG-TERM INCENTIVE PLAN
 
EXERCISE NOTICE
 
Platinum Energy Resources, Inc.
25 Philips Parkway
Montvale, NJ 07645
Attention: Chief Executive Officer
 
1. Effective as of today, ______________, ___ the undersigned (the “Grantee”)
hereby elects to exercise the Grantee’s option to purchase ___________ shares of
the Common Stock (the “Shares”) of Platinum Energy Resources, Inc. (the
“Company”) under and pursuant to the Company’s 2006 Long-Term Incentive Plan, as
amended from time to time (the “Plan”), and the [  ] Incentive
[  ] Non-Qualified Stock Option Award Agreement (the “Option Agreement”) and
Notice of Stock Option Award (the “Notice”) dated ______________, ________.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Exercise Notice.
 
2. Representations of the Grantee. The Grantee acknowledges that the Grantee has
received, read and understood the Notice, the Plan and the Option Agreement and
agrees to abide by and be bound by their terms and conditions.
 
3. Rights as Stockholder. Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in the Plan.
 
4. Delivery of Payment. The Grantee herewith delivers to the Company the full
Exercise Price for the Shares.
 
5. Tax Consultation. The Grantee understands that the Grantee may suffer adverse
tax consequences as a result of the Grantee’s purchase or disposition of the
Shares. The Grantee represents that the Grantee has consulted with any tax
consultants the Grantee deems advisable in connection with the purchase or
disposition of the Shares and that the Grantee is not relying on the Company for
any tax advice.
 
6. Taxes. The Grantee agrees to satisfy all applicable foreign, federal, state
and local income and employment tax withholding obligations and herewith
delivers to the Company the full amount of such obligations or has made
arrangements acceptable to the Company to satisfy such obligations. In the case
of an Incentive Stock Option, the Grantee also agrees, as partial consideration
for the designation of the Option as an Incentive Stock Option, to notify the
Company in writing within thirty (30) days of any disposition of any shares
acquired by exercise of the Option if such disposition occurs within two (2)
years from the Date of Award or within one (1) year from the date the Shares
were transferred to the Grantee. If the Company is required to satisfy any
foreign, federal, state or local income or employment tax withholding
obligations as a result of such an early disposition, the Grantee agrees to
satisfy the amount of such withholding in a manner that the Administrator
prescribes.
 
 
 

--------------------------------------------------------------------------------

 
 
7. Restrictive Legends. The Grantee understands and agrees that the Company
shall cause the legends set forth below or legends substantially equivalent
thereto, to be placed upon any certificate(s) evidencing ownership of the Shares
together with any other legends that may be required by the Company or by state
or federal securities laws, unless such shares have been registered under the
Securities Act of 1933 and any necessary state securities laws, as determined by
the Administrator:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER THE ACT OR, IN THE OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER OF THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR
HYPOTHECATION IS IN COMPLIANCE THEREWITH.
 
8. Successors and Assigns. The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Exercise Notice shall be binding
upon the Grantee and his or her heirs, executors, administrators, successors and
assigns.
 
9. Headings. The captions used in this Exercise Notice are inserted for
convenience and shall not be deemed a part of this agreement for construction or
interpretation.
 
10. Dispute Resolution. The provisions of Section 14 of the Option Agreement
shall be the exclusive means of resolving disputes arising out of or relating to
this Exercise Notice.
 
11. Governing Law; Severability. This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of Delaware
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
Delaware to the rights and duties of the parties. Should any provision of this
Exercise Notice be determined by a court of law to be illegal or unenforceable,
such provision shall be enforced to the fullest extent allowed by law and the
other provisions shall nevertheless remain effective and shall remain
enforceable.
 
 
2

--------------------------------------------------------------------------------

 
 
12. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery,
one business day following deposit with a reputable overnight courier service,
or three business days following deposit in the United States mail by certified
mail with postage and fees prepaid, addressed to the other party at its address
as shown below beneath its signature, or to such other address as such party may
designate in writing from time to time to the other party.
 
13. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this agreement.
 
14. Entire Agreement. The Notice, the Plan and the Option Agreement are
incorporated herein by reference and together with this Exercise Notice
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee; provided that if the
Grantee is also an officer of the Company, the person signing such writing on
behalf of the Company must be an officer of the Company other than the Grantee.
Nothing in the Notice, the Plan, the Option Agreement and this Exercise Notice
(except as expressly provided therein) is intended to confer any rights or
remedies on any persons other than the parties.
 
Submitted by:
Accepted by:
   
GRANTEE:
PLATINUM ENERGY RESOURCES, INC.
   
__________________________________
(Signature)
By:  ______________________________
Name:
Title:
   
Address:
 
__________________________________
__________________________________ 
 

 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
PLATINUM ENERGY RESOURCES, INC. 20026 LONG-TERM INCENTIVE PLAN
 
INVESTMENT REPRESENTATION STATEMENT
 
 

GRANTEE: _____________________________________

   

COMPANY:
PLATINUM ENERGY RESOURCES, INC.

 

SECURITY:
COMMON STOCK

   

AMOUNT: _____________________________________

   

DATE: _____________________________________

 
In connection with the purchase of the above-listed Securities, the undersigned
Grantee represents to the Company the following:
 
(a) Grantee is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire the Securities. Grantee is acquiring these
Securities for investment for Grantee’s own account only and not with a view to,
or for resale in connection with, any “distribution” thereof within the meaning
of the Securities Act of 1933, as amended (the “Securities Act”).
 
(b) Grantee acknowledges and understands that the Securities constitute
“restricted securities” under the Securities Act and have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon among other things, the bona fide nature of Grantee’s
investment intent as expressed herein. Grantee further understands that the
Securities must be held indefinitely unless they are subsequently registered
under the Securities Act or an exemption from such registration is available.
Grantee further acknowledges and understands that the Company is under no
obligation to register the Securities. Grantee understands that the certificate
evidencing the Securities will be imprinted with a legend which prohibits the
transfer of the Securities unless they are registered or such registration is
not required in the opinion of counsel satisfactory to the Company.
 
(c) Grantee is familiar with the provisions of Rule 701 and Rule 144, each
promulgated under the Securities Act, which, in substance, permit limited public
resale of “restricted securities” acquired, directly or indirectly from the
issuer thereof, in a non-public offering subject to the satisfaction of certain
conditions. Rule 701 provides that if the issuer qualifies under Rule 701 at the
time of the grant of the Option to the Grantee, the exercise will be exempt from
registration under the Securities Act. In the event the Company becomes subject
to the reporting requirements of Section 13 or 15(d) of the Securities Exchange
Act of 1934, ninety (90) days thereafter (or such longer period as any market
stand-off agreement may require) the Securities exempt under Rule 701 may be
resold, subject to the satisfaction of certain of the conditions specified by
Rule 144, including: (1) the resale being made through a broker in an
unsolicited “broker’s transaction” or in transactions directly with a market
maker (as said term is defined under the Securities Exchange Act of 1934); and,
in the case of an affiliate, (2) the availability of certain public information
about the Company, (3) the amount of Securities being sold during any three
month period not exceeding the limitations specified in Rule 144(e), and (4) the
timely filing of a Form 144, if applicable.
 
 
 

--------------------------------------------------------------------------------

 
 
In the event that the Company does not qualify under Rule 701 at the time of
grant of the Option, then the Securities may be resold in certain limited
circumstances subject to the provisions of Rule 144, which requires the resale
to occur not less than six months after the later of the date the Securities
were sold by the Company or the date the Securities were sold by an affiliate of
the Company, if the condition set forth in Section (2) of the paragraph
immediately above is met or not less than one year thereafter if such condition
is not met, within the meaning of Rule 144; and, in the case of acquisition of
the Securities by an affiliate, the satisfaction of the conditions set forth in
sections (1), (2), (3) and (4) of the paragraph immediately above.
 
(d) Grantee further understands that in the event all of the applicable
requirements of Rule 701 or 144 are not satisfied, registration under the
Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rules 144
and 701 are not exclusive, the Staff of the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rules 144 or 701 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk. Grantee understands that no assurances can be given that any
such other registration exemption will be available in such event.
 
(e) Grantee represents that he or she is a resident of the state of
_________________.



  Signature of Grantee:       ____________________________________        Date:
_____________, ____

 
 
2

--------------------------------------------------------------------------------

 
 